By the Court.
— We all think the court below erred; that the testimony offered would have been sufficient, if proved, to establish the bill of particulars, circumstanced as this case was; the bill of particulars produced, being in the handwriting of the plaintiff’s attorney, and signed by him, the bill having [*] been given, is evidence of itself, of its having been required.
Let the judgment be reversed, and in case a venire de novo should' be moved, the plaintiff, if he requires it, may have leave to amend the bill of particulars.? — Time being given plead de novo, if required.